Citation Nr: 1044366	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-37 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for dry eye symptoms.

2.  Entitlement to service connection for a right forefoot 
disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD)


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
December 1986 to December 2006.  
This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah, which in part, denied the Veteran's service-
connection claims for dry eye symptoms, a right forefoot 
disorder, a right knee disorder, and for PTSD.  The Veteran 
disagreed with these decisions and perfected an appeal as to all 
four issues.  Original jurisdiction in this case now resides with 
the RO in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for dry 
eye symptoms, a right forefoot disorder, a right knee disorder, 
and for PTSD.  On his substantive appeal [VA Form 9], the Veteran 
specifically requested a Central Office hearing before the 
undersigned Veterans Law Judge (VLJ) in Washington, D.C.  Such 
was scheduled for November 8, 2010.  Prior to this date, the 
Veteran contacted the Board and requested that his hearing be 
rescheduled.  In an October 13, 2010 letter, the Veteran noted 
that he resided in Mississippi and specifically requested that he 
be scheduled instead for a Travel Board or videoconferencing 
hearing at the RO in Jackson, Mississippi at a later date.  See 
the Veteran's October 13, 2010 letter to the Board.  In his 
letter, the Veteran stated that financial considerations 
precluded him from traveling to Washington, D.C., for a Board 
hearing.  

As the Veteran has submitted a timely request for a new hearing 
and submitted good cause to have his hearing reschedule, a Remand 
is necessary to schedule him for a new hearing.  

Accordingly, the case is REMANDED for the following action:

VBA should schedule the Veteran for a 
either a BVA videoconference hearing or 
Travel Board hearing at the RO in Jackson, 
Mississippi.  The Veteran should be 
notified of the date, time and place of 
such a hearing by letter mailed to his 
current address of record.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


